DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application is a 371 of PCT/EP2013/063324 dated June 25, 2013, which claims foreign priority to European Patent Office Document No. 12173485.9 dated June 25, 2012.
Status
This Office Action is in response to Applicants’ Amendment and Remarks filed on October 15, 2018 in which Claims 3, 5 and 6 are cancelled.  Claims 1, 2, 4 and 7-13 are pending in the instant application, which will be examined on the merits herein.

REASONS FOR ALLOWANCE
Rejections Withdrawn
Applicant’s arguments presented in the Appellant’s Brief to the Patent Trial and Appeal Board filed October 4, 2019 was persuasive. The rejection of Claims 1, 2, 4, 7, 8 and 11-13 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Zhenjiang (CN 102211998 A) in view of Sedlak et al (US Patent No. 3,262,967) and Ito et al (US Patent No. 6,509,134 B2) was reversed.
	Applicant’s arguments presented in the Appellant’s Brief to the Patent Trial and Appeal Board filed October 4, 2019 was persuasive. The rejection of Claims 9 and 10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhenjiang (CN 102211998 A) in view of Sedlak et al (US Patent No. 3,262,967) and Ito et al (US Patent No. 6,509,134 B2) as applied to Claims 1, 2, 4, 7, 8 and 11-13 above, and further in view of Sedlak (US Patent No. 3,075,002 A) was reversed.

Claims 1, 2, 4, 7-13 are allowed.

The following is an examiner’s statement of reasons for allowance: The art of record did not teach the use of pentane or hexane as the solvent for the reaction of a Claisen salt with paraformaldehyde as required by Claim 1.  The Zhenjiang (CN 102211998 A) and Sedlak et al (US Patent No. 3,262,967) did not established that pentane or hexane would have been obvious alternatives of the inert solvents identified in the Zhenjiang CN publication for use in the paraformaldehyde reaction step, in the preparation of a methyl-alpha-fluoroacrylated from fluorine acetate and dimethyl oxalate as starting materials.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623